IN RE: PROPOSED AMENDMENTS TO
RULES 28 AND 30 OF THE MONTANA                                        ORDER
RULES OF CIVIL PROCEDURE                                  1




       On September 28,2001, the Montana Supreme Court Advisory Commission on the
Montana Rules of Civil Procedure and Rules of Appellate Procedure submitted to this Court
proposed amendments to Rules 28 and 30 of the Montana Rules of Civil Procedure. The
proposed amendments are attached hereto as Attachment A and the Commission Comment
regarding the proposed amendments is Attachment B.
       IT IS ORDERED that effective                           ,2001, Rule 28(d) and Rule 30(d)
of the Montana Rules of Civil Procedure are hereby amended as indicated in Attachment A
to this Order. (Deleted language is stricken; added language is underlined.)
       The Clerk of this Court shall prepare and mail copies of this Order to the Code
Commissioner of the Legal Services Division for the State ofMontana; to all Montana Clerks
of the District Courts; the Clerk of the United States District Court of the State of Montana;
the Chairman of the Advisory Commission on Rules of Civil Procedure and Appellate
Procedure; the Montana State Law Librarian; the President and Executive Director of the
State Bar of Montana with the request that this order be published in the next available issue
                                              ublishing Company; and to West Group.
2
                                     ATTACHMENT A


Rule 28(d) [amended]

       Rule 28(d). Depositions to Be Used in Other States. Whenever the deposition of
any person is to be taken in this state pursuant to the laws of another state of the United
States or of another country for use in proceedings there, the district court of the county
where the witness is to be served, upon proof that notice has been duly served, may issue;
mthe necessary subpoenas.



Rule 30(b)(S)    [deleted]




Rule 30(d) [amended]

       Rule 30(d). Schedule and Duration; Motion to terminate or limit examination.
(1) Anv obiection during. a deposition must be stated conciselv and in a non-argumentative
and non-suggestive manner.

        (21 Unless otherwise authorized by the court or stiuulated by the narties. a deuosition
is limited to one dav of seven hours. The court must allow additional time consistent with
Rule 26(b)(2) if needed for a fair examination of the deoonent or if the deponent or another
person. or other circumstance. impedes or delavs the examination.

         (3‘1 If the court finds that any impediment. delav. or other conduct has frustrated the
fair examination of the deoonent, it may imuose uuon the uersons responsible an aupropriate
sanction. including the reasonable costs and attornev’s fees incurred bv any parties as a result
thereof.

       (dj (4J At any time during v                a deposition, on motion of a party or of
the deponent and upon a showing that the examination is being conducted in bad faith or in
such manner as unreasonably to annoy, embarrass, or oppress the deponent or party, the court

                                               1
                                                   I
                                                   !




in which the action is pending or the court in the district where the deposition is being taken
may order the officer conducting the examination to cease forthwith from taking the
deposition, or may limit the scope and manner of the taking of the deposition as provided in
Rule 26(c). If the order made terminates the examination, it shall= be resumed thereafter
only upon the order of the court in which the action is pending. Upon demand of the
objecting party or deponent, the taking of the deposition shall& be suspended for the time
necessary to make a motion for an order. The provisions of Rule 37(a)(4) apply to the award
of expenses incurred in relation to the motion.




                                             -2-